Exhibit 10.1


EXECUTION VERSION





AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED LOAN AGREEMENT


This AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”) is entered into as of June 11, 2014 by and among CS INTERMEDIATE
HOLDCO 1 LLC, a Delaware limited liability company (“Holdings”), CS INTERMEDIATE
HOLDCO 2 LLC, a Delaware limited liability company (“Intermediate Holdings”),
COOPER-STANDARD AUTOMOTIVE INC., an Ohio corporation (the “U.S. Borrower”),
COOPER-STANDARD AUTOMOTIVE CANADA LIMITED, an Ontario corporation (the “Canadian
Borrower”), COOPER-STANDARD AUTOMOTIVE INTERNATIONAL HOLDINGS B.V., a
corporation under the laws of the Netherlands (besloten vennootschap met
beperkte aansprakelijkheid) (the “European Borrower” and together with the U.S.
Borrower and the Canadian Borrower, the “Borrowers”), the other Loan Parties
party hereto, BANK OF AMERICA, N.A., individually and as agent (the “Agent”),
and the other financial institutions signatory hereto.
RECITALS
A.    Holdings, Intermediate Holdings, the Borrowers, the other Loan Parties,
the Agent and the Lenders are party to that certain Second Amended and Restated
Loan Agreement dated as of April 4, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”). Unless otherwise
specified herein, capitalized terms used in this Amendment shall have the
meanings ascribed to them by the Loan Agreement.
B.    Holdings, Intermediate Holdings, the Borrowers, the undersigned Loan
Parties, the Agent and the undersigned Lenders wish to amend the Loan Agreement
on the terms and conditions set forth below.
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
1.    Amendments to Loan Agreement. Upon the “Effective Date” (as defined
below), the Loan Agreement shall be amended as follows:


(a)The defined term “Canadian Borrowing Base” in Section 1.1 of the Loan
Agreement is hereby amended and restated to read as follows:
“Canadian Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the Maximum Canadian Facility Amount minus (x) the Canadian
Priority Payables Reserve minus (y) the Wage Earner Protection Act Reserve minus
(z) the Canadian LC Reserve; and (b) (1) the sum of (x) 85% of the Value of
Eligible Accounts of the Canadian Domiciled Loan Parties; plus (y) the lesser of
(i) 70% of the Value of Eligible Inventory of the Canadian Domiciled Loan
Parties; and (ii) 85% of the NOLV Percentage of the Value of Eligible Inventory
of the Canadian Domiciled Loan Parties; plus (z) 75% of the Value of Eligible
Tooling Accounts of



CHI:2826191.8


 
 




--------------------------------------------------------------------------------



the Canadian Domiciled Loan Parties minus (2) the Canadian Availability Reserve.
Notwithstanding the foregoing, in no event may the maximum amount of
availability under the Canadian Borrowing Base and the U.S./European Borrowing
Base resulting from the inclusion of Eligible Tooling Accounts exceed
$30,000,000 in the aggregate.”
(b)The defined term “Canadian Availability Reserve” in Section 1.1 of the Loan
Agreement is hereby amended and restated to read as follows:


Canadian Availability Reserve: the sum (without duplication) of (a) the
Inventory Reserve with respect to the Canadian Domiciled Loan Parties’
Inventory; (b) the Canadian Rent and Charges Reserve; (c) the Canadian LC
Reserve; (d) the Canadian Bank Product Reserve; (e) the aggregate amount of
liabilities secured by Liens upon any Canadian Facility Collateral that are
senior to Agent’s Liens (but imposition of any such reserve shall not waive an
Event of Default arising therefrom); (f) the Canadian Priority Payables Reserve;
(g) the Wage Earner Protection Act Reserve; (h) the Canadian Designated Foreign
Guaranty Reserve; (i) the Canadian Tooling Vendor Reserve and (j) such
additional reserves (including, without limitation, dilution reserves), in such
amounts and with respect to such matters, as Agent in its Permitted Discretion
may establish.


(c)The defined term “Cash Dominion Trigger Period” in Section 1.1 of the Loan
Agreement is hereby amended by (i) replacing “$15,000,000” where it appears in
such definition with “$18,000,000” and (ii) replacing “$18,750,000” where it
appears in such definition with “$22,500,000.”


(d)The defined term “Commitment” in Section 1.1 of the Loan Agreement is hereby
amended by replacing “$150,000,000” where it appears in such definition with
“$180,000,000.”


(e)Clause (b)(i) of the defined term “EBITDA” in Section 1.1 of the Loan
Agreement is hereby amended by replacing “10%” where it appears in such
definition with “20%.”


(f)Clause (r) of the defined term “Eligible Account” in Section 1.1 of the Loan
Agreement is hereby amended by inserting at the conclusion of such clause
therein the following text to read as follows:


“(other than Eligible Tooling Accounts)”


(g)The defined term “Financial Covenant Trigger Period” in Section 1.1 of the
Loan Agreement is hereby amended by replacing “$15,000,000” where it appears in
such definition with “$18,000,000.”





 
2
 




--------------------------------------------------------------------------------



(h)The defined term “Maximum Canadian Facility Amount” in Section 1.1 of the
Loan Agreement is hereby amended by replacing “$20,000,000” where it appears in
such definition with “$30,000,000.”


(i)The defined term “Maximum European Subline Amount” in Section 1.1 of the Loan
Agreement is hereby amended by replacing “$50,000,000” where it appears in such
definition with “$60,000,000.”


(j)The defined term “Maximum Facility Amount” in Section 1.1 of the Loan
Agreement is hereby amended by replacing “$150,000,000” where it appears in such
definition with “$180,000,000.”


(k)The defined term “Maximum U.S./European Facility Amount” in Section 1.1 of
the Loan Agreement is hereby amended by replacing “$130,000,000” where it
appears in such definition with “$150,000,000.”


(l)The defined term “Specified Transaction Conditions” in Section 1.1 of the
Loan Agreement is hereby amended by (i) replacing “$22,500,000” where it appears
in such definition with “$27,000,000” and (ii) replacing “$30,000,000” where it
appears in such definition with “$36,000,000.”


(m)The defined term “U.S. Borrowing Base” in Section 1.1 of the Loan Agreement
is hereby amended and restated to read as follows:


U.S. Borrowing Base: on any date of determination, an amount equal to the lesser
of (a) the Maximum U.S./European Facility Amount minus (x) the Canadian
Overadvance Loan Balance, if any, outstanding on such date minus (y) the
U.S./European LC Reserve minus (z) the European Revolver Exposure (calculated
without duplication of any amounts reserved under the U.S./European LC Reserve)
on such date of determination; and (b) (1) the sum of (x) 85% of the Value of
Eligible Accounts of the U.S. Borrower; plus (y) the lesser of (i) 70% of the
Value of Eligible Inventory of the U.S. Borrower; and (ii) 85% of the NOLV
Percentage of the Value of Eligible Inventory of the U.S. Borrower ; plus (z)
75% of the Value of Eligible Tooling Accounts of the U.S. Borrower, minus (2)
the U.S./European Availability Reserve. Notwithstanding the foregoing, in no
event may the maximum amount of availability under the U.S. Borrowing Base and
the Canadian Borrowing Base resulting from the inclusion of Eligible Tooling
Accounts exceed $30,000,000 in the aggregate.


(n)The defined term “U.S./European Availability Reserve” in Section 1.1 of the
Loan Agreement is hereby amended and restated to read as follows:


U.S./European Availability Reserve: the sum (without duplication) of (a) the
Inventory Reserve with respect to the U.S. Borrower’s Inventory; (b) the
U.S./European Rent and Charges Reserve; (c) the U.S./European LC Reserve; (d)
the



 
3
 




--------------------------------------------------------------------------------



U.S. Bank Product Reserve; (e) the aggregate amount of liabilities secured by
Liens upon the U.S./European Facility Collateral that are senior to Agent’s
Liens (but imposition of any such reserve shall not waive an Event of Default
arising therefrom); (f) the Canadian Overadvance Loan Balance, if any,
outstanding on such date; (g) the U.S. Designated Foreign Guaranty Reserve; (h)
the European Bank Product Reserve; (i) the U.S./European Tooling Vendor Reserve
and (j) such additional reserves (including, without limitation, dilution
reserves), in such amounts and with respect to such matters, as Agent in its
Permitted Discretion may establish.


(o)The defined term “U.S. Issuing Bank” in Section 1.1 of the Loan Agreement is
hereby amended and restated to read as follows:


U.S. Issuing Bank: (a) Bank of America or an Affiliate of Bank of America, as an
issuer of Letters of Credit under this Agreement and (b) Deutsche Bank AG, New
York Branch or an Affiliate of Deutsche Bank AG, New York Branch, as an issuer
of Letters of Credit under this Agreement. With respect to any Letter of Credit,
“U.S. Issuing Bank” shall mean the issuer thereof.


(p)Section 1.1 of the Loan Agreement is hereby amended by adding the following
defined terms in appropriate alphabetical order:
Amendment No. 1: Amendment No. 1 to Second Amended and Restated Loan Agreement,
dated as of June __, 2014 among Holdings, Intermediate Holdings, the Borrowers,
the other Loan Parties, Agent and the Lenders party thereto.
Amendment No. 1 Effective Date: the date that the Amendment No. 1 is effective,
in accordance with its terms.
Canadian Tooling Vendor Reserve: the aggregate amount of reserves, as
established by Agent from time to time in its Permitted Discretion to reflect
the reasonably anticipated liabilities in respect of the then outstanding
amounts owing to all tooling vendors with respect to the tooling giving rise to
Eligible Tooling Accounts of the Canadian Domiciled Loan Parties.
Eligible Tooling Account: as determined separately for (x) the Canadian Borrower
and (y) the U.S. Borrower, an Account that (a) would qualify as an Eligible
Account but for the fact that it arose from the sale of tooling; (b) that has
been billed for fully completed tooling in accordance with the underlying
purchase order for the tooling and consistent with the applicable Borrower’s
customary billing practices; (c) that all tooling related to those Accounts has
met all Production Part Approval Process requirements and all other required
approvals, in each case in all material respects; (d) that there are no
conditions to payment of the Accounts; and (e) that there are no Liens on any of
the tooling to which the Accounts relate (other than (x) in Agent’s favor and
(y) second priority Liens in Fixed Asset Facility Collateral Agent’s favor or
other Permitted Collateral Liens). 



 
4
 




--------------------------------------------------------------------------------



Production Part Approval Process: all customer engineering design record and
specification requirements that have been agreed between the applicable Borrower
and customer related to the subject tooling design and/or manufacture.
U.S./European Tooling Vendor Reserve: the aggregate amount of reserves, as
established by Agent from time to time in its Permitted Discretion to reflect
the reasonably anticipated liabilities in respect of the then outstanding
amounts owing to all tooling vendors with respect to the tooling giving rise to
Eligible Tooling Accounts of the U.S./European Facility Loan Parties.
(q)Clause (c) of Section 2.1.4 of the Loan Agreement is hereby amended and
restated to read as follows:
“(c)    Provided no Default or Event of Default then exists or would result
therefrom after the Amendment No. 1 Effective Date, upon notice to Agent (which
shall promptly notify all Applicable Lenders), the Loan Party Agent may from
time to time, request an increase in the U.S./European Revolver Commitments or
the Canadian Revolver Commitments, as applicable, by an amount not exceeding
$75,000,000 in the aggregate (resulting in maximum total Facility Commitments of
$255,000,000) during the term of this Agreement; provided that (i) any such
request for an increase shall be in a minimum amount of $5,000,000 and (ii) the
Loan Party Agent may make a maximum of two (2) such requests in the aggregate
(resulting in a maximum of two (2) total increases) during the term of this
Agreement. At the time of sending such notice, a requesting Borrower (in
consultation with Agent) shall specify the time period within which the
Applicable Lenders are requested to respond (which shall in no event be less
than ten (10) Business Days from the date of delivery of such notice to such
Lenders (or such lesser period as is acceptable to such Lenders)).”
(r)Schedule 1.1(a) to the Loan Agreement is each hereby deleted in its entirety
and replaced with Schedule 1.1(a) attached hereto.
2.    Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants that:
(a)    the execution, delivery and performance by each Loan Party of this
Amendment have been duly authorized by all necessary corporate action and that
this Amendment is a legal, valid and binding obligation of each Loan Party
enforceable against each Loan Party in accordance with its terms, except as the
enforcement thereof may be subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and general principles of equity, regardless of whether
considered in a proceeding in law or equity;
(b)    the representations and warranties of each Loan Party in the Loan
Documents are true and correct in all material respects (or, with respect to
representations and warranties qualified by materiality, in all respects) on and
as of the date hereof, (except



 
5
 




--------------------------------------------------------------------------------



for representations and warranties that expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects (or, with respect to representations and warranties
qualified by materiality, in all respects) as of such earlier date); and
(c)    immediately prior to or after giving effect to this Amendment, no Default
or Event of Default exists.
3.    Effective Date. This Amendment shall become effective upon the date (the
“Effective Date”) each of the following conditions have been satisfied:
(a)     the execution and delivery hereof by the undersigned Loan Parties, the
Agent and all the Lenders);
(b)    the Loan Party Agent shall deliver to Agent a certificate of each Loan
Party dated as of the Effective Date (in sufficient copies for each Lender)
signed by a Responsible Officer of such Loan Party (i) certifying and attaching
the resolutions adopted by such Loan Party this Amendment, and (ii) in the case
of the Borrowers, certifying that, before and after giving effect to this
Amendment, (A) the representations and warranties contained in Section 9 of the
Loan Agreement and the other Loan Documents are true and correct in all material
respects (or, with respect to representations and warranties qualified by
materiality, in all respects) on and as of the Effective Date (except for
representations and warranties that expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (or, with respect to representations and warranties qualified
by materiality, in all respects) as of such earlier date) and (B) no Default
exists.
(c)    Notes shall have been executed by each Borrower and delivered to each
Applicable Lender that requests issuance of a Note;
(d)     the Loan Parties shall have paid to the Agent all outstanding fees,
invoiced costs and invoiced expenses (including, but not limited to, the fees,
disbursements and other charges of counsel to the Agent) payable to the Agent
and the Lenders pursuant to Section 10.04 of the Credit Agreement; and
(e)    such other opinions, documents or materials as Agent, or any Lender may
reasonably request.
4.    Reaffirmation. Each of the undersigned Loan Parties hereby (a)
unconditionally consents to the terms of this Amendment and fully ratifies and
affirms its respective obligations under the Loan Agreement and the other Loan
Documents, taking into account this Amendment and (b) acknowledges and agrees
that the execution, delivery and performance of this Amendment and the other
documents on the date hereof shall not impair the validity, effectiveness or
priority of the Liens granting pursuant to the Security Documents on the
Original Closing Date, the Restatement Date or the Second Restatement Date, and
such Liens are ratified and reaffirmed and shall continue unimpaired with the
same priority to serve the applicable Obligations.



 
6
 




--------------------------------------------------------------------------------



5.    Reference to and Effect Upon the Loan Agreement.
(a)    Except as specifically amended above, the Loan Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or any Lender
under the Loan Agreement or any Loan Document, nor constitute a waiver of any
provision of the Loan Agreement or any Loan Document. Upon the effectiveness of
this Amendment, each reference in the Loan Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Loan Agreement as amended hereby.
(c)    This Amendment shall constitute a Loan Document for purposes of the Loan
Agreement and the other Loan Documents.
6.    Costs and Expenses.    Each Borrower hereby affirms its obligation under
Section 3.4 of the Loan Agreement to reimburse the Agent for all reasonable
out-of-pocket expenses incurred by the Agent in connection with the negotiation
and preparation of this Amendment, including but not limited to the reasonable
fees, charges and disbursements of attorneys for the Agent with respect thereto.
7.    Governing Law. This Amendment shall be governed by the laws of the State
of New York, including New York General Obligations Law sections 5-1401 and
5-1402.
8.    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
9.    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of a signature page of this Amendment or any document
executed in connection therewith by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of such agreement. Any
electronic signature, contract formation on an electronic platform and
electronic record-keeping shall have the same legal validity and enforceability
as a manually executed signature or use of a paper-based recordkeeping system to
the fullest extent permitted by applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any similar state law based on the Uniform
Electronic Transactions Act.
10.    Notice. This Amendment shall constitute the notice of request for
increased commitments specified in Section 2.1.4(c) of the Loan Agreement, and
the ten (10) Business Day time period specified therein is waived.
[signature pages follow]



 
7
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.


CS INTERMEDIATE HOLDCO 1 LLC, as a U.S./European Facility Guarantor and a
Canadian Facility Guarantor
By:   /s/ Allen J. Campbell   
Name: Allen J. Campbell
Title: President 

CS INTERMEDIATE HOLDCO 2 LLC, as a U.S./European Facility Guarantor and a
Canadian Facility Guarantor
By:   /s/ Allen J. Campbell   
Name: Allen J. Campbell
Title: President
 
COOPER-STANDARD AUTOMOTIVE INC., as the U.S. Borrower, a U.S./European Facility
Guarantor and a Canadian Facility Guarantor
By:   /s/ Allen J. Campbell   
Name: Allen J. Campbell
Title: Executive Vice President & Chief Financial Officer
 
COOPER-STANDARD AUTOMOTIVE CANADA LIMITED, as the Canadian Borrower and a
Canadian Facility Guarantor
By:   /s/ Allen J. Campbell   
Name: Allen J. Campbell
Title: Vice President




[Signature Page to Amendment No. 1 to Second Amended and Restated Loan
Agreement]



--------------------------------------------------------------------------------





 
COOPER-STANDARD AUTOMOTIVE INTERNATIONAL HOLDINGS B.V., as the European Borrower
By:   /s/ Robert C. Johnson   
Name: Robert C. Johnson
 Title: Director
 
By:  /s/ Maarten D. G. Van Den Berg   
Name: Maarten D. G. Van Den Berg
      Title: Director
 
COOPER-STANDARD AUTOMOTIVE NC L.L.C., as a U.S./European Facility Guarantor and
Canadian Facility Guarantor
By:   /s/ Allen J. Campbell   
Name: Allen J. Campbell
Title: Vice President
 
COOPER-STANDARD AUTOMOTIVE OH, LLC, as a U.S./European Facility Guarantor and
Canadian Facility Guarantor
By:   /s/ Allen J. Campbell   
Name: Allen J. Campbell
Title:
 



COOPER-STANDARD AUTOMOTIVE FLUID SYSTEMS MEXICO HOLDING LLC, as a U.S./European
Facility Guarantor and Canadian Facility Guarantor
By:   /s/ Allen J. Campbell   
Name: Allen J. Campbell
Title: Vice President




[Signature Page to Amendment No. 1 to Second Amended and Restated Loan
Agreement]



--------------------------------------------------------------------------------





 
CSA SERVICES INC., as a U.S./European Facility Guarantor and Canadian Facility
Guarantor
By:   /s/ Allen J. Campbell   
Name: Allen J. Campbell
Title: President
 
NISCO HOLDING COMPANY, as a U.S./European Facility Guarantor and Canadian
Facility Guarantor
By:   /s/ Allen J. Campbell   
Name: Allen J. Campbell
Title: Vice President
 
NORTH AMERICAN RUBBER, INCORPORATED, as a U.S./European Facility Guarantor and
Canadian Facility Guarantor
By:   /s/ Allen J. Campbell   
Name: Allen J. Campbell
Title: Vice President
 
STANTECH, INC., as a U.S./European Facility Guarantor and Canadian Facility
Guarantor
By:   /s/ Allen J. Campbell   
Name: Allen J. Campbell
Title: President
 




[Signature Page to Amendment No. 1 to Second Amended and Restated Loan
Agreement]



--------------------------------------------------------------------------------



COOPER-STANDARD ROCKFORD INC., as a U.S./European Facility Guarantor and
Canadian Facility Guarantor
By:   /s/ Allen J. Campbell   
Name: Allen J. Campbell
      Title: Vice President
STERLING INVESTMENTS COMPANY, as a U.S./European Facility Guarantor and Canadian
Facility Guarantor
By:   /s/ Allen J. Campbell   
Name: Allen J. Campbell
Title: CEO & President
 
WESTBORN SERVICE CENTER, INC., as a U.S./European Facility Guarantor and
Canadian Facility Guarantor
By:   /s/ Allen J. Campbell   
Name: Allen J. Campbell
Title: Vice President
 
COOPER-STANDARD AUTOMOTIVE FHS INC., as a U.S./European Facility Guarantor and
Canadian Facility Guarantor
By:   /s/ Allen J. Campbell   
Name: Allen J. Campbell
Title: Vice President


JYCO INDUSTRIES, LLC, as a U.S./European Facility Guarantor and Canadian
Facility Guarantor
By:   /s/ Allen J. Campbell   
Name: Allen J. Campbell
Title: President




[Signature Page to Amendment No. 1 to Second Amended and Restated Loan
Agreement]



--------------------------------------------------------------------------------






AGENT AND LENDERS: 

BANK OF AMERICA, N.A.,
as Agent and a U.S. Lender
By:   /s/ Thomas H. Herron   
Name: Thomas H. Herron
       Title: Senior Vice President


BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender


By:   /s/ Medina Sales De Andrade   
Name: Medina Sales De Andrade
      Title: Vice President








[Signature Page to Amendment No. 1 to Second Amended and Restated Loan
Agreement]



--------------------------------------------------------------------------------




 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a U.S. Lender and a Canadian Lender
By:   /s/ Lisa Wong   
Name: Lisa Wong
      Title: Vice President


By:   /s/ Kirk L. Tashjian   
Name: Kirk L. Tashijian
Title: Vice President










[Signature Page to Amendment No. 1 to Second Amended and Restated Loan
Agreement]



--------------------------------------------------------------------------------






UBS AG, STAMFORD BRANCH, as a U.S. Lender
By:   /s/Lana Gifas   
Name: Lana Gifas
      Title: Director




By:   /s/ Jennifer Anderson   
Name: Jennifer Anderson
      Title: Associate Director






UBS AG CANADA BRANCH, as a Canadian Lender
By:   /s/ Lana Gifas   
Name: Lana Gifas
      Title: Director




By:   /s/ Jennifer Anderson   
Name: Jennifer Anderson
      Title: Associate Director












[Signature Page to Amendment No. 1 to Second Amended and Restated Loan
Agreement]



--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as a U.S. Lender and a Canadian Lender
By:   /s/ Marguerite Sutton   
Name: Marguerite Sutton
      Title: Vice President










[Signature Page to Amendment No. 1 to Second Amended and Restated Loan
Agreement]



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as a U.S. Lender
By:   /s/Gene Riego de Dios   
Name: Gene Riego de Dios
      Title: Vice President 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH as a Canadian Lender
By:   /s/ Gene Riego de Dios   
Name: Gene Riego de Dios
      Title: Vice President 





 






[Signature Page to Amendment No. 1 to Second Amended and Restated Loan
Agreement]



--------------------------------------------------------------------------------




Schedule 1.1(a)


Commitment of Lenders




Lender
U.S./European Revolver Commitment
Canadian Revolver Commitment
Total Commitment
Bank of America, N.A.
$54,166,666.67
$0
$54,166,666.67
Bank of America, N.A. (acting through its Canada branch)
$0
$10,833,333.33
$10,833,333.33
Deutsche Bank AG, New York Branch
$43,750,000.00
$8,750,000.00
$52,500,000.00
JPMorgan Chase, N.A.
$25,000,000.00
$0
$25,000,000.00
JP Morgan Chase, N.A., Toronto Branch
$0
$5,000,000.00
$5,000,000.00
Barclays Bank PLC
$18,750,000.00
$3,750,000.00
$22,500,000.00
UBS AG, Stamford Branch
$8,333,333.33
$0
$8,333,333.33
UBS AG Canada Branch
$0
$1,666,666.67
$1,666,666.67


TOTAL


$150,000,000


$30,000,000


$180,000,000







